Dismissed and Memorandum Opinion filed November 5, 2015.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-15-00153-CV

        ALEX HITZ AND THE BEVERLY HILLS KITCHEN, Appellants

                                          V.

                           SCOTT HOLSTEAD, Appellee

                      On Appeal from the 125th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2014-16947

                   MEMORANDUM                       OPINION


      This is an appeal from a judgment signed September 19, 2014. The clerk’s record
was filed August 7, 2015. No reporter’s record was taken. No brief was filed.

      On September 22, 2015, this court issued an order stating that unless appellant
submitted a brief on or before October 22, 2015, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Jamison, McCally and Wise.